Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2021 was filed before the mailing date of the Non-final rejection on 5/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. 	The formal drawings filed on 3/15/2021 are approved by the examiner.

Specification
5. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ A PLURALITY OF LEADS BETWEEN MOSFET CHIPS ”.

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. 	Claims 1-3, 5, 7-9, and 11 are rejected under 35 U.S.C. 102b as being clearly anticipated by Hebert (US 2015/0001618).
 	With respect to Claims 1, 7, and 8, Hebert teaches a first chip 10 (i.e. MOSFET) including first and second electrodes 71, 72 provided at a first surface of the first chip 10, and a third electrode provided at a second surface of the first chip 10.  The second surface being positioned at a side opposite to the first surface.  A second chip 20 including fourth and fifth electrodes 76, 77 provided at a third surface of the second chip 20.  The second chip 20 being disposed to cause the third surface to face the first surface, and a sixth electrode provided at a fourth surface of the second chip 20.  The fourth surface being positioned at a side opposite to the third surface.  A first connector 52-3 disposed between the first chip 10 and the second chip 20 and electrically connected to the first and fourth electrodes 71, 76.  A second connector 52-2 disposed between the first chip 10 and the second chip 20 and connected to the second and fifth electrodes 72, 77 (see paragraphs 54, 55, and 92-100; Figs. 3 and 4).
With respect to Claim 2, Heber teaches a substrate connected to the third electrode and disposed to face the second surface of the first chip.  A third connector 53-2 connected to the substrate and the sixth electrode of the second chip (see Fig. 8).
With respect to Claims 3 and 9, Heber teaches the first connector includes a first distal part positioned between the first electrode and the fourth electrode.  The first distal part includes a first portion.  A second portion provided at a periphery of the first portion, wherein a distance between the second portion and the first electrode is less than a distance between the first portion and the first electrode, and a distance between the second portion and the fourth electrode is greater than a distance between the first portion and the fourth electrode (see Figs. 3 and 4). 
With respect to Claims 5 and 11, Heber teaches wherein the first connector includes a first distal part positioned between the first electrode and the fourth electrode, and the first distal part includes a protrusion protruding toward the first electrode or the fourth electrode (see Fig. 4).

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10. 	Claims 4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (US2015/0001618) as applied to claims 1 and 7 above, and further in view of Yato et al. (US 2009/0189264).
 	With respect to Claims 4, 6, and 10, Hebert discloses the claimed invention except for the first distal part has a wave-like shape and the second distal part has a curved portion.  
 	However, Yato discloses first and second distal parts 10 having a wave-like shape (i.e. curved portion ) (see Fig. 4).  Thus, Hebert and Yato have substantially the same environment of a chip mounted on a lead and electrically connected to a substrate by a connector.  Therefore, one skilled in the art before the effective filing date of the claimed invention would readily recognize incorporating a wave-like shape to the first and second distal parts of Hebert, since the wave-like shape distal parts would facilitate in a reliable electrical connection between the chip and the substrate as taught by Yato.
	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
11. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Application/Control Number: 16/904,193 Page 10 Art Unit: 2897 Information regarding the status of an application may be obtained from the Patent Application
 	Application/Control Number: 17/060,545 Page 7 Art Unit: 2897 Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free).








AC/May 21, 2022						 /Alonzo Chambliss/ 
Primary Examiner, Art Unit 2897